Citation Nr: 1602669	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-28 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for ear pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of an April 2012 notification letter, a Board hearing letter, and additional VA treatment records added to the claims file for the adjudication of another claim for which there is not an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review.  On review, these records show ongoing VA treatment and complaints that remain the same as those established in other records reviewed by the RO in connection with the claim decided herein.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The remaining service connection claims as stated above are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current disability manifested by ear pain for VA compensation purposes.


CONCLUSION OF LAW

Ear pain was not incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in April 2012, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim, including the requirement of a current disability, and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  See also February 2014 letter for additional service connection claims.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding treatment records that are relevant to the claim decided herein.  See also November 2015 Bd. Hrg. Tr. at 15 (Veteran testified that he self-medicates for ear pain).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran was not provided an examination for his ear pain claim.  However, the evidence does not establish any in-service event; even if there was a current disability, the examiner would not have anything to which the pain could be linked.  Furthermore, the February 2013 VA headaches examination and the March 2013 VA audiological examination provide sufficient information, when viewed in connection with the other medical and lay evidence of record, to make a decision on the claim.  Accordingly, the Board finds that an examination is not necessary for the ear pain claim.

The Veteran also testified at a hearing before the undersigned VLJ in November 2015.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for ear pain.

The Veteran initially claimed that he had a "root canal and bad ear pain" beginning in service.  See November 2011 original claim.  He later indicated that he had ear pain during service that has continued intermittently since that time and is located right under his earlobe.  See November 2015 Bd. Hrg. Tr. at 12-14.

The Veteran's STRs do not document any complaints, treatment, or diagnosis related to ear pain, with the exception of a March 1986 complaint of one-week of ear pain associated with an assessment of an upper respiratory infection.  On the January 1986 entrance examination and December 1988 separation examination, the Veteran's ears and drums were found to be normal.  He denied a history of ear trouble on the corresponding reports of medical history.

The post-service evidence indicates that the Veteran has not received any treatment for his ear pain.  Indeed, the Veteran has indicated that he self-medicates for this problem.  See November 2015 Bd. Hrg. Tr. at 15.  During the February 2013 VA headaches examination, the Veteran reported that his intermittent headaches started after he tripped during basic training exercises and a simulated grenade went off on the left side right near his head.  The examiner noted that the Veteran's headache symptoms included pulsating or throbbing head pain localized to the left side of the head.  The VA treatment records do show that the Veteran has complained of chronic headache pain.  See, e.g., May 2014 VA treatment record.

The March 2013 VA audiological examiner noted in an addendum to the examination report that the otoscopy was unremarkable bilaterally; the middle ear status was indicated as normal by the tympanograms, both Type A, which is suggestive of normal middle ear function.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

The medical records do not indicate any current ear pain disability.  The Board has considered the statements of the Veteran and his representative; however, these statements refer to pain, not a diagnosed disability.  In order for a veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  The mere reporting of symptoms, whether pain or otherwise, does not necessarily warrant a finding that a veteran has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required.  See also Joyner v. McDonald, 766 F.3d 1393, 1396, n.1 (Fed. Cir. 2014); Sanchez-Benitez, 259 F.3d at 1361.

Based on the foregoing, the Board finds that evidence does not establish that the Veteran has a current disability in this case.  Thus, the claim does not satisfy this element necessary for service connection, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (providing that the absence of any one element will result in denial of service connection).  In making this determination, the Board emphasizes that the Veteran is separately service-connected for migraine headaches, and that assigned evaluation contemplates his left-sided head pain shown in the record.  Significantly, the Veteran clarified during the Board hearing that he had intermittent ear pain located under his earlobe.  In addition, the left ear hearing loss and respiratory claims remain on appeal for further development, to the extent that any head pain in addition to the migraine headache pain is attributable to any such disorder.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for ear pain is denied.


REMAND

First, remand is required for the remaining service connection claims (right leg, right ankle, left ear hearing loss, and a respiratory disorder) because there may be outstanding, relevant private treatment records, as detailed in the directives below.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  In addition, the Veteran testified during the Board hearing that his doctor had opined that his military service was a contributing factor to his current chronic bronchitis; however, the record, including the treatment records from this private provider, does not contain such an opinion.  See November 2015 Bd. Hrg. Tr. at 4.  While the case is on remand, the Veteran will have an opportunity to provide additional evidence in support of his claim.  Updated VA treatment records should also be obtained.

Second, remand is required for the right leg and right ankle claims to obtain a clarifying VA medical opinion.  Specifically, the February 2013 VA examiner determined that it was less likely than not that the diagnosed right knee patellofemoral syndrome was incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner indicated that there was no documented injury affecting the right knee and lower leg in the STRs; the Veteran had a documented complaint of pain into both posterior legs in June 1988, but that was associated with back strain.  The examiner also noted that there was no evidence that the Veteran had recurrent right lower extremity or knee issues, and his reported leg symptoms in 1988 were a "life event."  Regarding the right ankle, the examiner determined that it was less likely than not that the diagnosed right ankle osteoarthritis, with historical in-service diagnoses of ankle sprain and tendonitis, was incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner indicated that although the STRs show that the Veteran had an acute ankle sprain in May 1987, there was no further documentation of ongoing right ankle pain or symptoms.  The examiner concluded that the ankle sprain was also a life event unrelated to his current right ankle problems.

On review, although the VA examiner addressed questions related to the Veteran's current right leg and ankle disorders, it is unclear if she considered the Veteran's complete factual history in providing the opinion.  For example, the Veteran has contended that he has experienced ongoing right lower extremity problems, including pain radiating up from his ankle, since the in-service injury.  See, e.g., October 2011 informal claim; Bd. Hrg. Tr. at 8-10.

Third, remand is required for the left ear hearing loss claim to provide an additional VA examination.  Specifically, the March 2013 VA examiner determined that the pure tone thresholds obtained at that time were deemed unreliable and would not be reported.  The examiner concluded that an etiology opinion could not be provided due to the unknown status of the Veteran's hearing at that time.  On review, the medical evidence is unclear as to the etiology of any current left ear hearing loss; a new VA examination would be helpful so that there is adequate medical evidence to decide the claim.

Fourth, remand is required for the respiratory disorder claim to obtain a clarifying VA medical opinion.  Specifically, the February 2013 VA examiner diagnosed chronic obstructive pulmonary disease (COPD).  The examiner noted that the pulmonary function testing reflected poor effort; the Veteran was falling asleep during and between tests.  Nevertheless, the examiner determined that the test results overall were consistent with an obstructive lung defect.  The examiner determined that the Veteran's bronchitis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In so finding, the examiner referenced the notation made by the service examiner on the December 1988 report of medical history of shortness of breath secondary to bronchitis, existing prior to service.  The examiner also determined that the one documented in-service episode of bronchitis was a self-limited life event with no evidence of chronic sequelae or worsening.  Further, the Veteran's current diagnosis of COPD was less likely than not related to his preexisting and/or in-service bronchitis, as two isolated instances of bronchitis would not be causative for COPD.  During the Board hearing, the Veteran indicated that his respiratory problems may be attributable to the weather conditions when he was performing his in-service duties.  See Bd. Hrg. Tr. at 3-4.  On review, although the VA examiner addressed questions related to the Veteran's current COPD, an opinion considering this additional causal theory is necessary.  The examiner will also be able to consider any additional private medical records for the claimed bronchitis.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right leg, right ankle, left ear hearing loss, and respiratory disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  A specific request must be made for any non-VA treatment the Veteran has received, including from the provider identified during the Board hearing (Dr. LC or LK).  See November 2015 Bd. Hrg. Tr. at 4.  The record does contain several treatment records from this provider dated from 2002 to 2013.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a clarifying opinion from the February 2013 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any current right leg and right ankle disorders.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current right leg and right ankle disorders.

Second, for each diagnosed right leg and right ankle disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms and diagnoses therein.

In providing this additional opinion, the examiner must discuss: (1) medically known or theoretical causes of any current right leg and right ankle disorders and describe how the disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; and (2) the Veteran's contention that he has experienced ongoing right lower extremity problems, including pain radiating up from his ankle, since the in-service injury.  See, e.g., October 2011 informal claim; November 2015 Bd. Hrg. Tr. at 8-10.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current left ear hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss manifested in or is otherwise related to the Veteran's military service, including any noise exposure therein.

In providing this opinion, the examiner must discuss: (1) medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause; (2) the Veteran's post-service employment as a truck driver; and (3) the medical significance, if any, of the findings of abnormal ipsilateral and contralateral acoustic reflexes in both ears on the March 2013 VA examination report.  See also January 2012 Casals Clinic private treatment record (medical history including cerebrovascular accident, right parietal lobe ischemia).  If the examiner deems additional examinations are warranted by a different examiner, such shall be ordered.

5.  After any additional records are associated with the claims file, obtain a clarifying opinion from the February 2013 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any current respiratory disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current respiratory disorders.

Second, the examiner must address whether any diagnosed respiratory disorder clearly and unmistakably preexisted service.  If so, the examiner must opine for each such disorder whether the disorder was clearly and unmistakably not aggravated during service. 

Third, for each diagnosed respiratory disorder that did not clearly and unmistakably preexist service, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms and diagnoses therein.

In providing these additional opinions, the examiner must discuss: (1) the notation made by the service examiner on the December 1988 report of medical history of shortness of breath secondary to bronchitis, existing prior to service; (2) the documented in-service treatment for respiratory complaints; and (3) the Veteran's additional contention that his respiratory problems may be attributable to the weather conditions when he was performing his in-service field duties supporting the gun battery.  See November 2015 Bd. Hrg. Tr. at 3-4.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated based on review of all evidence received since the September 2013 statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


